 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Jayce Bryant,                                  No. CV-19-01552-PHX-SMB
10                       Plaintiff,                     ORDER
11       v.
12       Tristate Logistics of Arizona LLC, et al.,
13                       Defendants.
14
15             Pending before the Court is Defendants’ Motion to Strike Samantha Sanders’
16   Consent to Join Collective Action and to Compel Arbitration,1 (Doc. 29, “Sanders Mot.”).

17   Defendants also filed two virtually identical motions concerning Randy Hagelback’s
18   Consent to Join Collective Action, (Doc. 53, “Hagelback Mot.”), and Chris and Donald

19   Kooiman’s Consents to Join Collective Action, (Doc. 60, “Kooiman Mot.”). Plaintiff Jayce

20   Bryant responded to each Motion, (Doc. 35, “Resp.”; Docs. 55, 61), however, his latter two
21   responses merely “rely on [his] arguments that were brought in the [first response],” but as
22   applied to the other two individuals. (Doc. 55 at 2; Doc. 61 at 2.) Defendants replied to the

23   Sanders and Kooiman Motions. (Doc. 36, “Sanders Reply”; Doc. 62, “Kooiman Reply”).

24   The Court has considered the pleadings, their associated exhibits, and relevant case law

25   and now issues the following Order.2

26   1
        This motion and the related motions, as they relate to compelling arbitration, are
     appropriately brought under Federal Rule of Civil Procedure 12(b)(1). See ROI Props. Inc.
27   v. Burford Capital Ltd., No. CV-18-03300-PHX-DJH, 2019 WL 1359254, at *2 (D. Ariz.
     Jan. 14, 2019).
28   2
       Defendants requested oral argument on each motion, but the Court finds that the issues
     are adequately presented in the briefs and can be resolved without hearing. LRCiv 7.2(f).
 1                                          BACKGROUND
 2          Between March and July 2016, Plaintiff was employed by Defendants as a
 3   “courier/warehouse worker.” (Doc. 1, “Compl.” ¶¶ 14, 61, 69.) In that role, “[he] was paid
 4   approximately $96 per day, regardless of the number of hours,” “to perform automobile
 5   parts delivery-related duties, which generally consisted of . . . transporting and delivering
 6   automobile parts.” (Id. ¶¶ 15-16, 61.) In Plaintiff’s estimation, he “worked approximately
 7   between forty-eight (48) and sixty (60) hours per week,” (id. ¶ 73), but “was never paid
 8   any overtime premium whatsoever for time spent working in excess of 40 hours per week,”
 9   (id. ¶ 78), and instead “paid on a daily, flat rate basis,” (id. ¶ 79).
10          Based on these allegations, Plaintiff brought this case on behalf of himself and a
11   class of others similarly situated against Tristate Logistics of Arizona, LLC, Tristate
12   Logistics, LLC, Carlos and Jane Doe Jorge, Tristate Logistics of Nevada, LLC, C&A
13   Holdings, LLC, and The Bon Air Trust. (Id.) On behalf of Plaintiff and the class, the
14   Complaint alleges Defendants violated the Fair Labor Standards Act (“FLSA”) by not
15   paying overtime wages. (Id.)
16          On the same day Defendants Tristate Logistics of Arizona, LLC, Tristate Logistics,
17   LLC, and Carlos Jorge answered the Complaint, (Doc. 17), Tristate Logistics of Nevada,
18   LLC, C&A Holdings, LLC, and The Bon Air Trust moved to dismiss under Rule 12(b)(6)
19   as it relates to them. (Doc. 18 at 1.) They argued the Complaint lacked allegations that they
20   were Plaintiff’s “employers” under the FLSA, either as individual or joint employers, (id.),
21   to which the Court agreed with, (see Doc. 66). The Complaint, as it relates to those parties,
22   was dismissed with leave to amend. (Id.)
23          Before these parties were dismissed, Plaintiff filed Notices of Filing Consent to Join
24   FLSA Collective Action (“Notices”) on behalf of Ms. Sanders, Mr. Hagelback, Mr. D.
25   Kooiman, and Mr. C. Kooiman.3 (Docs. 26, 46, 59.) After the first Notice, but before the
26   other two, Plaintiff moved to conditionally certify this case as a collective action under
27   section 216(b) of the FLSA. (Doc. 30.) However, as of this Order, the Court has not
28   3
      The Consent to Join forms are exhibits to the Notices. (Doc. 26-1; Doc. 46-1; and Doc.
     59-1.)

                                                   -2-
 1   conditionally certified the case.
 2          At any rate, Defendants move to strike Plaintiff’s Notices and for an order
 3   compelling Sanders, Hagelback, and the Kooimans to arbitrate their FLSA claims.
 4   (“Sanders Mot.”; “Hagelback Mot.”; “Kooiman Mot.”). In support, Defendants provide
 5   signed, identical “Agreements to Arbitrate” by each individual.4 (Doc. 29-1, “Sanders
 6   Agreement”; Doc. 67-1, “Hagelback Agreement”; Doc. 60-1, “Kooiman Agreements”).
 7   The Agreements provide in relevant part:
 8
 9          1. Except as qualified below, any dispute or claim between [Sanders,
            Hagelback, or the Kooimans] and [Tristate Logistics of Arizona, LLC] . . .
10          arising under, out of, or in connection with this Agreement to Arbitrate
            (“Arbitration Agreement”), or otherwise relating to or arising out of the
11
            relationship between [Tristate Logistics of Arizona, LLC] and [Sanders,
12          Hagelback, or the Kooimans] or the relationship between [Sanders,
            Hagelback, or the Kooimans] and any Customers of [Tristate Logistics of
13
            Arizona, LLC] . . . , shall be decided exclusively by binding arbitration under
14          the authority of the Federal Arbitration Act (“FAA”). In the event that the
            FAA is deemed inapplicable, this Arbitration Agreement shall be enforceable
15          under any applicable state law authorizing enforcement of arbitration
16          agreements. [Sanders, Hagelback, or the Kooimans] AGREES AND
            ACKNOWLEDGES THAT THIS ARBITRATION AGREEMENT IS IN
17          LIEU OF BOTH [Sanders, Hagelback, or the Kooimans] AND [Tristate
18          Logistics of Arizona, LLC’s] RIGHTS TO A COURT OR JURY TRIAL,
            WHICH ARE WAIVED.
19
20          2. Disputes within the scope of this Arbitration Agreement shall include, but
            not be limited to, any claims related to the making of or interpretation of this
21          Arbitration Agreement, any claims for breach of the Agreement, any claims
22          for wages, benefits or other compensation, any torts or common law claims,
            any claims for alleged violations of the Fair Labor Standards Act, . . . and all
23          other federal, state and local laws or regulations, each as may have been
            amended, or any other legal theory of liability. To the extent that arbitration
24
            of any Dispute arising under federal, state, or local laws or regulations is
25          prohibited by law, all other Disputes shall nonetheless be submitted to
            binding arbitration.
26
     4
       Defendants claim Hagelback signed a similar arbitration agreement and that it is attached
27   to the Hagelback Motion. (See Hagelback Mot. at 2.) Although it is not attached there,
     Defendants luckily provided the agreement later. (See Doc. 67-1, “Hagelback
28   Agreement”). At any rate, Plaintiff never raised this omission as a reason for denying the
     Hagelback Motion.

                                                 -3-
 1
 2          9. The parties agree that any arbitration pursuant to this Agreement must be
            resolved on an individual basis and my not be joined as part of a class action,
 3          collective action, representative action, or a similar proceeding, nor shall any
            arbitration pursuant to this Agreement otherwise be consolidated with the
 4
            claims of any third-party.
 5
 6   (Sanders Agreement at 2-4; Hagelback Agreement at 2-4; Kooiman Agreements at 2-7.)
 7                                      LEGAL STANDARD
 8          The above Agreements are governed by the FAA. As the Supreme Court has noted,
 9   the FAA reflects a “liberal federal policy favoring arbitration.” Moses H. Cone Mem’l
10   Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). With this policy in mind, “courts
11   must place arbitration agreements on an equal footing with other contracts . . . and enforce
12   them according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339
13   (2011) (internal citations omitted). Notably, “the FLSA allows agreements for
14   individualized arbitration” including when claims are brought as part of a collective action,
15   Epic Sys. v. Lewis, 138 S.Ct 1612, 1626 (2018), and courts must generally “treat [such]
16   arbitration agreements as ‘valid, irrevocable, and enforceable,’” id. at 1621 (quoting 9
17   U.S.C. § 2). Because the FAA “‘leaves no place for the exercise of discretion by a district
18   court, but instead mandates that district courts shall direct the parties to proceed to
19   arbitration on issues as to which an arbitration agreement has been signed,’” Chiron Corp.
20   v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (quoting Dean Witter
21   Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985)), “[t]he court’s role under the Act is
22   therefore limited to determining (1) whether a valid agreement to arbitrate exists and, if it
23   does, (2) whether the agreement encompasses the dispute at issue.” Chiron, 207 F.3d at
24   1130. “If the court finds that an arbitration clause is valid and enforceable, the court should
25   stay or dismiss the action to allow the arbitration to proceed.” Kam–Ko Bio–Pharm Trading
26   Co. Ltd–Australasia v. Mayne Pharma, 560 F.3d 935, 940 (9th Cir. 2009); see also
27   Republic of Nicaragua v. Standard Fruit Co., 937 F.2d 469, 478 (9th Cir. 1991) (“Our role
28


                                                  -4-
 1   is strictly limited to determining arbitrability and enforcing agreements to arbitrate, leaving
 2   the merits of the claim and any defenses to the arbitrator.”).
 3                                          DISCUSSION
 4              I.     Motion to Compel Arbitration
 5          Defendants claim the Court must compel arbitration for Sanders, Hagelback, and
 6   the Kooimans because they entered into valid arbitration agreements covering their
 7   disputes. (Sanders Mot. at 7; Hagelback Mot. at 5; Kooiman Mot. at 5.) Plaintiff does not
 8   question the existence the Agreements or whether the FAA governs them. Rather, he argues
 9   these individuals are exempt under 9 U.S.C. § 1 as “transportation employees engaged in
10   interstate commerce because their primary duty was the transportation and delivery of auto
11   parts that traveled interstate.” (Resp. at 3.) In support, he cites to New Prime v. Oliveira,
12   139 S.Ct. 532, 536 (2019), and Circuit City Stores. Inc. v. Adams, 532 U.S. 105, 114-15,
13   119 (2001), for the general proposition that “the FAA excludes contracts of employment
14   for transportation workers engaged in interstate commerce.” (Resp. at 3.) Without
15   analogizing to New Prime or Circuit City or arguing Sanders, Hagelback, or the Kooimans
16   traveled between various states, Plaintiff nevertheless claims they were “engaged in
17   interstate commerce [because] [they] handle[d] goods that have traveled interstate.” (Resp.
18   at 3 (emphasis added) (citing Litzendorf v. Prop. Maintenance Solutions LLC, No. CV-16-
19   00271-PHX-GMS, 2017 WL 5900830, at *3 (D. Ariz. Nov. 30, 2017)). He further argues
20   Defendant Tristate Logistics’ name “concedes that they are a transportation company
21   engaged in the business of transporting goods between a minimum of three states.” (Resp.
22   at 4.) In reply, Defendants claim these individuals are not interstate transportation workers
23   and therefore not exempt from arbitrating their FLSA claims according to the Agreements
24   they signed. (Sanders Mot. at 2; Hagelback Mot. at 5; Kooiman Mot. at 5.)
25                     A. FAA’s Interstate Transportation Workers Exemption
26          The Court begins with the statutory text of Plaintiff’s claimed exemption. See 9
27   U.S.C. § 1. The section, “‘Maritime transactions’ and ‘commerce’ defined; exceptions to
28   operation of title,” provides in relevant part:


                                                  -5-
 1
 2                 “[C]ommerce”, as herein defined, means commerce among the
                   several States or with foreign nations, or in any Territory of the
 3                 United States or in the District of Columbia, or between any
                   such Territory and another, or between any such Territory and
 4
                   any State or foreign nation, or between the District of
 5                 Columbia and any State or Territory or foreign nation, but
                   nothing herein contained shall apply to contracts of
 6
                   employment of seamen, railroad employees, or any other class
 7                 of workers engaged in foreign or interstate commerce.
 8
 9   Id. (emphasis added); see also Circuit City, 532 U.S. at 112 (“Section 1 exempts from the
10   FAA only contracts of employment of transportation workers.”). But this language is not
11   to be as broadly applied as it might seem. The Supreme Court has found that “[t]he plain
12   meaning of the words ‘engaged in commerce’ is narrower than the more open-ended
13   formulations ‘affecting commerce’ and ‘involving commerce.’” Circuit City, 532 U.S. at
14   118. Moreover, in addition to restricting what “engaged in commerce” means, the Supreme
15   Court has also limited the type of employment contracts to which the exemption applies.
16   That is, the phrase “any other class of workers engaged in foreign or interstate commerce”
17   must be read alongside the two preceding groups of exemptions Id. As the Supreme Court
18   explained:
19                 The wording of § 1 calls for the application of the maxim
20                 ejusdem generis, the statutory canon that [w]here general
                   words follow specific words in a statutory enumeration, the
21                 general words are construed to embrace only objects similar in
22                 nature to those objects enumerated by the preceding specific
                   words. Under this rule of construction the residual clause
23                 should be read to give effect to the terms “seamen” and
24                 “railroad employees,” and should itself be controlled and
                   defined by reference to the enumerated categories of workers
25                 which are recited just before it; the interpretation of the clause
26                 pressed by respondent fails to produce these results.

27
     Id. (internal quotation marks and citations omitted).
28
            With the above narrowing principles in mind, the Court turns to the dispute here:


                                                 -6-
 1   whether Sanders, Hagelback, and the Kooimans are exempt from the FAA as
 2   couriers/warehouse workers who never made deliveries outside Arizona, but handled
 3   goods that traveled from other states for a company that operates in other states. As
 4   Defendants point out, New Prime, Plaintiff’s principal case for this section’s applicability,
 5   does not answer this question. See id., 139 S.Ct. at 539 (“Happily, everyone before us
 6   agrees that Mr. Oliveira qualifies as a ‘worker[] engaged in . . . interstate commerce.’”);
 7   see also Scaccia v. Uber Techs., Inc., No. 3:18-CV-00418, 2019 WL 2476811, at *5 (S.D.
 8   Ohio June 13, 2019) (“New Prime did not address the present issue of whether § 1’s phrase
 9   ‘any other class of workers’ is limited to workers who, like seamen and railroad workers,
10   actually engaged in the movement of goods in interstate commerce.”). As explained below,
11   Plaintiff’s arguments fail to establish this exemption applies to Sanders, Hagelback, or the
12   Kooimans.
13                 1. Plaintiff Provides No Cases Demonstrating Sanders, Hagelback, or the
                      Kooimans Fall Within the Transportation Workers Exemption.
14
            While Plaintiff’s bid for section 1’s applicability to intrastate delivery workers who
15
     deliver out-of-state products for a regional company is interesting, it is unpersuasive
16
     without legal support. See Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79,
17
     92 (2000) (“the party seeking to avoid arbitration bears the burden of establishing that
18
     Congress intended to preclude arbitration of the statutory claims at issue”); see also Vargas
19
     v. Delivery Outsourcing, LLC, No. 15-CV-03408-JST, 2016 WL 946112, at *3 (N.D. Cal.
20
     Mar. 14, 2016) (noting same, but as applied to section 1’s exemption for transportation
21
     workers). Plaintiff’s cases do not show the exemption applies to Sanders, Hagelback, or
22
     the Kooimans. For instance, he cites Litzendorf, 2017 WL 5900830, at *3, for the
23
     proposition that a worker who “handles goods that have traveled interstate” is exempt.
24
     (Resp. at 3.) However, Litzendorf analyzed whether an employee is covered under the
25
     FLSA, not exempt under section 1 of the FAA. See Litzendorf, 2017 WL 5900830, at *3-
26
     4. While the FLSA is broadly interpreted to accommodate its remedial purposes, the FAA’s
27
     exemptions on the other hand are narrowly interpreted, see Concepcion, 563 U.S. at 339.
28
     Thus, this case does not support Plaintiff’s request. Plaintiff’s other cases also do not help

                                                 -7-
 1   him show this exemption applies. For example, he also cites Fermin v. Las Delicias
 2   Peruanas Restaurant, Inc., 93 F. Supp. 3d 19, 33 (E.D.N.Y. 2015), which discussed
 3   whether a “business was an ‘enterprise engaged in commerce’” under the FLSA, to support
 4   his request. This case is unpersuasive for the same reasons as Litzendorf.
 5          As a result, the Court is left with Defendants’ cases, which clearly illustrate Sanders,
 6   Hagelback, and the Kooimans were not “engaged in interstate commerce” under section 1
 7   and are therefore bound to arbitration. (See Reply at 7.) In general terms, the cases stand
 8   for the proposition that “[d]elivery drivers may fall within the exemption for ‘transportation
 9   workers’ even if they make interstate deliveries only ‘occasionally,” but they must
10   nevertheless make deliveries across state lines. Vargas, 2016 WL 946112, at *4; see also
11   Levin v. Caviar, Inc., 146 F. Supp. 3d 1146, 1152-54 (N.D. Cal. 2015) (finding section 1
12   inapplicable because “Plaintiff . . . has not shown that he or any other similarly situated
13   delivery driver ever made trips across state lines[]”); Magana v. DoorDash, Inc., 343 F.
14   Supp. 3d 891, 899 (N.D. Cal. 2018) (similarly finding section 1 inapplicable because
15   “[plaintiff] does not allege that he ever crossed state lines as part of his work”). Defendants’
16   cases do not help Plaintiff meet his burden. They instead more readily support the notion
17   that section 1 is only “meant to exclude the contracts of workers who are literally engaged
18   in the process of moving goods across state and national boundaries—workers like seamen
19   and railroad employees.” Bonner v. Michigan Logistics Inc., 250 F. Supp. 3d 388, 397 (D.
20   Ariz. 2017). Plaintiff does not even claim such a thing here.
21          Plaintiff’s requests also conflict with the courts’ liberal interpretation of the FAA.
22   In other words, to apply section 1’s exemptions to a worker who never crosses state lines
23   without legal authority would upset the longstanding liberal interpretation of the FAA. See
24   Moses, 460 U.S. at 24-25 (“[A]ny doubts concerning the scope of arbitrable issues should
25   be resolved in favor of arbitration, whether the problem at hand is the construction of the
26   contract language itself or an allegation of waiver, delay, or a like defense to arbitrability.”).
27   As the Eleventh Circuit similarly reasoned: “To broaden the scope of § 1's arbitration
28   exemption to encompass any employment disputes of a worker employed by a company


                                                   -8-
 1   whose business dealings happen to cross state lines, would allow § 1's exception to swallow
 2   the general policy requiring the enforcement of arbitration agreements as pronounced in §
 3   2 of the FAA.” Hill v. Rent-A-Ctr., Inc., 398 F.3d 1286, 1290 (11th Cir. 2005). Absent any
 4   cases supporting Plaintiff’s request to expand the FAA’s longstanding preference for
 5   arbitration, the Court finds section 1’s exemptions inapplicable under these circumstances.5
 6                 2. Defendants’ Assertion of the Motor Carrier Exemption as a Possible
                      Defense Does Not Establish the Transportation Workers Exemption for
 7
                      Plaintiff.
 8          Plaintiff also claims Sanders, Hagelback, and the Kooimans are exempt from
 9   arbitration because three Defendants asserted the FLSA’s Motor Carrier Exemption as a
10   possible defense, which only applies to drivers directly affecting interstate commerce.6
11   (Resp. at 5-6.) More specifically, he claims Defendants’ assertion of this defense is
12   “impossible to square with the notion that [the individuals] are not transportation workers
13   engaged in interstate commerce.” (Id. at 5.) The Court disagrees with this argument. As
14   Defendants point out, “affecting commerce” under the FLSA is read differently than
15   “engaged in commerce” in section 1. See Circuit City, 532 U.S. at 118 (“The plain meaning
16   of the words “engaged in commerce” is narrower than the more open-ended formulations
17   “affecting commerce” and “involving commerce.”). Even further, Defendants’ assertion of
18   the defense does not mean it necessarily applies. It also does not mean Defendants’ belief
19   that it should apply conclusively evidences Sanders, Hagelback, and the Kooimans were
20   “engaged in interstate commerce,” as Plaintiff suggests, (Resp. at 6). It should go without
21
22   5
       To be sure, “while there is some authority holding that a plaintiff need not personally
     deliver goods across state lines to qualify as a ‘transportation worker’ under § 1 and Circuit
23   City, even those cases concern [individuals] with a much closer connection to interstate
     commerce than . . . here.” Lee v. Postmates Inc., No. 18-CV-03421-JCS, 2018 WL
24   4961802, at *8 (N.D. Cal. Oct. 15, 2018), motion to certify appeal granted, No. 18-CV-
     03421-JCS, 2019 WL 1864442 (N.D. Cal. Apr. 25, 2019). As the Lee court concluded, this
25   Court also concludes it is “aware of no authority holding that couriers who deliver goods
     from local merchants to local customers are ‘engaged in ... interstate commerce’ within the
26   meaning of § 1 of the FAA merely because some such deliveries might include goods that
     were manufactured out of state.” Cf. Lee, 2018 WL 4961802, at *8.
27   6
       These Defendants specifically claimed “Plaintiff’s claims are barred, in whole or in part,
     to the extent the work performed by Plaintiff falls within the exemptions provided for in
28   Sections 13(a) and/or (b) of the FLSA, 29 U.S.C. §§ 213(a) and/or (b), as further defined
     in 29 C.F.R. Part 541.” (Doc. 17 at 16.)

                                                 -9-
 1   saying that an unproven defense is not conclusive proof for Plaintiff’s claimed exemptions.
 2   Accordingly, this argument is unpersuasive.
 3                 3. Denying Defendants’ Motions Based on Unspecified, Additional
                      Discovery is Unwarranted.
 4
            Plaintiff also argues the Motions should be denied because their resolution depends
 5
     on further discovery and that a better time for “determining whether the arbitration
 6
     agreement controls the forum for dispute resolution is at the decertification stage – step
 7
     two of the FLSA certification process.” (Resp. at 8.) If the Motions are denied, he claims
 8
     he could then use “discovery to defend against Defendants’ anticipated motion[s] [to strike
 9
     notices and compel arbitration].” (Id.) In reply, Defendants emphasize how Plaintiff must
10
     establish section 1’s applicability and how he has not alleged or submitted any evidence
11
     showing Sanders, Hagelback, or the Kooimans ever worked outside Arizona. (Reply at 10.)
12
     In addition, Defendants submit an affidavit stating Sanders only worked for Defendants in
13
     Arizona. (See Doc. 36-1 at 2-3.)
14
            Denying Defendants’ Motions pending additional “discovery” is inappropriate. See
15
     Data Disk, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 n.1 (9th Cir. 1977) (noting
16
     how “[i]n granting discovery, the trial court is vested with broad discretion”). Plaintiff
17
     provides no argument as to what this additional discovery will show or how it would alter
18
     the Court’s outcome when the Motions are inevitably filed again. As the party responsible
19
     for establishing section 1’s exemption, Plaintiff cannot simply claim additional unearthed
20
     discovery will probably show it applies. Thus, Plaintiff’s request to avoid arbitration based
21
     on speculative discovery is not persuasive. See Butcher’s Union Local No. 498 v. SDC
22
     Investment, Inc., 788 F.2d 535, 540 (9th Cir. 1986) (reasoning how “speculation” that
23
     additional discovery might impact the court’s jurisdiction does not demonstrate the
24
     “‘clearest showing’ of actual and substantial prejudice” necessary for the court to allow
25
     more discovery).
26
            Accordingly, Plaintiff has failed to show section 1 exempts Sanders, Hagelback, or
27
     the Kooimans from arbitration. This failure, coupled with the fact that the unchallenged
28
     Agreements clearly cover the FLSA claims at issue here, demands these parties be

                                                - 10 -
 1   compelled to arbitrate their FLSA claims.7 See Chiron, 207 F.3d at 1130-31. Because these
 2   individuals must arbitrate their claims, the Court finds dismissing them, rather than staying
 3   the case, more appropriate. 9 U.S.C. § 3. Although Plaintiff’s response is silent on the issue,
 4   Defendants’ Motion requests dismissal because each individual’s claim is encompassed by
 5   their Agreements. (Sanders Mot. at 10.) The Court agrees with Defendants. Thus, without
 6   objection by Plaintiff, the Court will dismiss each individual’s FLSA claims. See Sparling
 7   v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988).
 8                     B. Motion to Strike
 9          Having found arbitration appropriate, the Court will strike the Notices. See Fed. R.
10   Civ. P. 12(f); LRCiv 7.2(m)(1). While Plaintiff mainly argues the transportation worker
11   exemption applies, he does not otherwise seriously dispute whether the Notices should be
12   stricken. (See Resp. at 6, 8.) His only argument for not striking them is that “‘[m]otions to
13   strike class allegations are disfavored because a motion for class certification is a more
14   appropriate vehicle” in which to consider the issue.” (Doc. 55 at 2; Doc. 61 at 2 (citing
15   Thorpe v. Abbott Laboratories, Inc., 534 F.Supp.2d 1120, 1125 (N.D. Cal. 2008)). Because
16   the Court is not striking the Complaint’s class allegations, this case is inapplicable.
17   Accordingly, the Notices will be stricken as immaterial because these individuals will be
18   compelled to arbitrate their claims and dismissed from the case. Fed. R. Civ. P. 12(f).
19                                         CONCLUSION
20          Plaintiff has failed to establish Sanders, Hagelback, or the Kooimans are exempt
21   from arbitration as transportation workers under section 1. The undisputed arbitration
22   agreements that encompass their FLSA claims will be adhered to.
23
24          Accordingly,
25
26          IT IS ORDERED GRANTING Defendants’ Motions to Strike Samantha Sanders,
27   Randy Hagelback, and Chris and Donald Kooiman’s Consent to Join Collective Action and
28   7
      Because arbitration is appropriate under the FAA, the Court need not address Defendants’
     alternative arguments for arbitration under the Arizona Uniform Arbitration Act.

                                                 - 11 -
 1   to Compel Arbitration, (Docs. 29, 53, 60).
 2
 3          IT IS FURTHER ORDERED STRIKING Docs. 26, 46, and 59 and
 4   COMPELLING Samantha Sanders, Randy Hagelback, and Chris and Donald Kooiman
 5   to arbitrate their FLSA claims according to their Agreements to Arbitrate. These
 6   individuals are dismissed from this suit.
 7
 8          Dated this 24th day of March, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 12 -
